                                                     Monday, October 28, 2019 at 12:13:13 PM Eastern Daylight Time


Subject: Re: Judge Bannon's Decision in Vahidi v. Azari, Index No. 655724/2019
Date:      Monday, October 7, 2019 at 11:53:05 AM Eastern Daylight Time
From:      Flick, Lawrence
To:        Nader Mobargha
CC:        Krezalek, Martin S., Michae l Beys

We were not aware of this at all and I doubt Rezais aware of this action either. Did you attach the complaint and
decision? If so I can't open on my phone .

Sent from my iPhone


        On Oct 7, 2019, at 11:49 AM, Nader Mobargha <nmobargha@blmllp.com> wrote:


        Larry and Martin ,

        Even assuming you were not involved in the Trust and Golsorkhi's latest attempt to avoid paying their
        undisputed obligations under Ms. Azari's Judgment, I attach the decision from Kamran Vahidi's latest
        frivolous lawsuit against Ms. Azari, which he filed last week. However, I am sure you are aware of it.

        Not only did Judge Bannon deny Vahid i's TRO to delay the Sheriff sale, she "di sposed" of his entire
        frivolou s case, in which he alleges "collusion and fraud " betw een Golsorkhi and Ms. Azari.

        We know that your clients were behind this because, back in November of last year, ','OU inform ed us
        that , if we did not settle with the Trust even though we had won, the Trust would file an action in
        whic h t hey woul d allege "collusion" against Golsorkhi and Ms. Azari. And they did. Your clients were
        unfazed t hat the allegations in the first lawsuit, in which t hey claimed Golsorkhi did not understand
        English and that Ms. Azari "tricked" Golsorkhi , was entirely inconsistent with an allegation of
        "collusion", which implie s the opposite, namely, that they worked together . This inconsistency was
        why your clients used Kamran as their shill.

        As a result, you and your clients are on notice of three thin gs:

        1. The First Department 's October 23, 2018 decision - and Judge Bannon's decision on Friday-
        confirm the validity of the judgment and are the law of the case.

        2. These two decisions preclude any further attacks on the ju dgment - whether in state court, federal
        court, or Bankrupt cy court . Any further challenges w ill be laughed out of court as Vahidi's lawyer was
        on Friday. It was not even close.

        3. Should you or your clients decide to ignore the two points above and file another collateral attack,
        you are on noti ce that we will be seeking sanctions and attorney's fees against the law firm behind the
        attack and your client s, and will seek to hold your clients in contempt of court.



        Nader




        Nader Mobargha

                                                                                                                    Page 1 of 2
       Beys Liston & Mobargha LLP
       641 Lexington Ave, 14th Floor
       New York, NY 10022
       nmobargb.;u1 .bl 111I I 11£lll
       ph: (646) 755-3603 I fax: (646) 755-3599

       Please consider the environment before printing this e-mail.

       Confidentia lity Notice: This electron ic message is from a law firm_ The information contained in this e-mail and any attachments may be legally
       privileged and confidential. If you are not an intended recipient, you are hereby notified that any dissemination , distr ibution , copy ing, printing
       or saving of this e-mail and any attachments is strictly proh ibited. If you received this e-mail in error, please notify the sender and permanently
       delete the e-mail and any attachments immed iately.

       IRSCircular 230 Di sclosure: To ensure compliance with requirements imposed by the IRS, we inform you that any U.S. Federal tax advice
       conta ined in thi s commu nication (including any attachments) is not intended or written to be used, and cannot be used, for the purpose of (i)
       avoiding penalties under the Interna l Revenue Code or (ii) promoting, marketing, or recommending to another party any transaction or matter
       addressed herein .


       <655724_2019_KAMRAN_ABBAS_VAHID_v_AZADEH_NASSER_AZARl_et_al_ORDER_TO_SHOW_CAUSE
       _32.pdf>




***********************************************************************************************
*********

This message and any attachment s may contain confidential or privileged information and are only for the use of the
intended recipient of thi s message. If you are not the intended recipient, please notify the Blank Rome LLPor Blank
Rome Government Relations LLCsender by return email, and delete or destroy this and all copies of this message and
all attachment s. Any unauthorized disclosure , use, distribution, or reproduction of thi s message or any attachments is
prohibited and may be unlawful.

***********************************************************************************************
*********




                                                                                                                                                                Page 2 of 2
